Citation Nr: 0704748	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar facet syndrome.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  He is the recipient of the Combat 
Infantryman Badge and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In connection with this appeal, the veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
August 2005; a transcript of the hearing is associated with 
the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Lumbar facet syndrome was not present in service, is not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, and arthritis was not 
manifested within one year of the veteran's discharge from 
service.


CONCLUSION OF LAW

Lumbar facet syndrome was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2004, prior 
to the initial unfavorable AOJ decision issued in September 
2004.  He was further advised of VA's duties to notify and 
assist in July 2005 and May 2006 letters.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the March 2004, 
July 2005, and May 2006 letters advised the veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  Also, 
the letters informed him of the evidence necessary to 
substantiate his service connection claim.  Pertinent to the 
fourth element, the July 2005 and May 2006 letters advised 
the veteran that, if he had any evidence in his possession 
that pertained to his claim to send it to VA.  Additionally, 
the May 2006 letter advised the veteran of the evidence 
necessary to establish a disability rating as well as an 
effective date for the disability now on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, private treatment records, 
a May 2004 VA X-ray report, and a January 2006 VA examination 
report were reviewed by both the RO and the Board in 
connection with adjudication of his claim.  He has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with a VA 
examination in January 2006 in order to adjudicate his 
service connection claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The Board notes that the veteran's service records 
indicate that he was awarded the Combat Infantryman Badge.  
Also, a citation included in the claims file reflects that 
the veteran was awarded the Purple Heart.  Such decorations 
are a designation of combat.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
However, he has not claimed that his back disorder was not 
documented in his service medical records due to 
circumstances, conditions, or hardships coincident with his 
combat service.  Moreover, there is no indication that that 
his service medical records are incomplete as a result of his 
combat duty.  As such, further consideration of the veteran's 
claim under 38 U.S.C.A. § 1154(b) is not necessary.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his August 2005 DRO hearing and in documents of record, 
the veteran contends that he carried a M-60 machine gun, as 
well as mortar rounds and other supplies, while serving on 
active duty in Vietnam in 1969.  He estimates that he 
carried, on average, 60 pounds of equipment while serving in 
the infantry.  The veteran further alleges that he fell 
backwards into a hatch on an armored personnel carrier (APC) 
and injured his back.  He also claims that he fell down a 
bomb crater approximately 50 to 60 feet with a full pack and 
a machine gun.  The veteran states that he did not seek 
medical attention during his military service.  He also 
indicates that his back pain began during his military 
service and has progressed to the present time; however, he 
did not seek medical care for his back until 1974 or 1987.  
As such, the veteran claims that service connection is 
warranted for lumbar facet syndrome.

The veteran's service medical records reflect that, on his 
July 1967 pre-induction examination, he reported that he had 
fractured three lower spinal bones in 1965 while playing 
football.  The examining physician noted that there were no 
sequelae and the veteran's spine and other musculoskeletal 
systems were normal upon clinical evaluation.  His service 
medical records are otherwise negative for complaints, 
treatment, or diagnoses referable to his back.  Additionally, 
the veteran's September 1969 separation examination reflects 
that his spine and other musculoskeletal systems were normal 
upon clinical evaluation.

Post-service medical records reflect numerous diagnoses 
pertinent to the veteran's back.  Specifically, records from 
Dr. Meyer show November 2000 relevant diagnoses of lumbar 
facet syndrome and lumbar segmental dysfunction.  A May 2004 
VA X-ray report reveals an impression of rotational 
scoliosis, mild degenerative disc disease, and facet 
degenerative joint disease.  The January 2006 VA examiner 
diagnosed low back pain and an X-ray revealed no interval 
change from May 2004 in the veteran's lumbar spondylosis.  

As the veteran has a current diagnosis of facet degenerative 
joint disease, as documented in May 2004, the Board has 
considered whether service connection is warranted on a 
presumptive basis.  However, the record fails to show that 
the veteran manifested arthritis to a degree of 10 percent 
within the one year following his service discharge in 
September 1969.  As such, presumptive service connection is 
not warranted for facet degenerative joint disease.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has also considered with the veteran is entitled to 
service connection for a back disorder on a direct basis.  
However, while there are current diagnoses of a current back 
disorder of record, to include lumbar facet syndrome, there 
is no competent medical evidence linking such disability to 
his active duty military service.  In fact, the January 2006 
VA examiner, after reviewing the record, interviewing the 
veteran, and conducting a physical examination, determined 
that it was less likely than not that the veteran's current 
low back pain was caused by his duties while in Vietnam in 
1969.  The January 2006 VA examiner further indicated that 
the veteran's presentation was more of one of musculoskeletal 
low back pain and it would be unlikely that such would have 
persisted from 1969, especially since he did not seek medical 
care until 1974.  Therefore, the evidence of a nexus or link 
between service and the veteran's lumbar facet syndrome is 
limited to his own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu, supra.  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
lumbar facet syndrome and service, he is not entitled to 
service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for lumbar facet syndrome.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for lumbar facet syndrome is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


